Per curiam.
When the mother filed this suit for permanent custody, support, alimony, and attorney fees, a divorce court had already awarded temporary custody to the father and had granted a divorce on the pleadings, reversing these same other questions for later decision. Therefore, the trial court correctly dismissed the mother’s petition because the issues were already pending between the parties.

Judgment affirmed.


All the Justices concur.

Albert E. Butler, for appellant.
Robert B. Smith, for appellee.